--------------------------------------------------------------------------------

Execution Copy

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT (“Agreement”) is entered into as of March 9,
2010 (the “Effective Date”), by and between the following (each a “Party” and
together the “Parties”):

  (i) Party A: Beijing Sino Top Scope Technology Co., Ltd. ([exhibi14.gif]) , a
limited liability company with its legal address at Suite 101, Door 7, Building
3, Jingshu Dongli, Haidian District, Beijing, People’s Republic of China; and  
      (ii) Party B: Sinotop Group Limited, a company limited by shares
incorporated under the laws of Hong Kong.

Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.

RECITALS

This Agreement is entered into with reference to the following facts:

A.     Party A is a limited liability company incorporated under the laws of the
People’s Republic of China. Party A is 100% owned by ZHANG Yan (the
“Shareholder”). Party A is engaged in business activities that are not
prohibited by law or applicable regulations in the People’s Republic of China
(together with any expansion, contraction or other change to the scope of that
business as contemplated by this Agreement, the “Business”).

B.     Party B is a limited liability company incorporated under the laws of
Hong Kong. Party B is 100% owned by LIU Weicheng. Party B has executive and
financial management experience and capability relevant to the Business.

D.     Party A desires to engage Party B to provide management, financial and
other services in connection with the operation of the Business, and Party B
desires to provide those services to Party A. The Parties now desire to
memorialize the terms and conditions pursuant to which those services will be
provided by Party B to Party A, and pursuant to which Party A will compensate
Party B therefor.

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People’s Republic of China, the
Parties agree as follows:

AGREEMENT

1.     Management Services. During the Term of this Agreement, Party B will
identify and provide to Party A executive and financial management personnel in
sufficient numbers and with expertise and experience appropriate to provide the
services identified in Appendix B, as it may be amended from time to time by
written agreement of the Parties (the “Management Services”), and will provide
those Services to Party A. Party A will take all commercially reasonable actions
to permit and facilitate the provision of the Management Services by Party B and
accept those Services.

--------------------------------------------------------------------------------

Execution Copy

2.     Compensation to Party B. As compensation for providing the Management
Services, Party B will be entitled to receive a fee (the “Management Services
Fee”), upon demand, equal to one hundred percent (100%) of the annual Net Profit
of Party A during the Term of this Agreement. At the sole discretion of Party B,
the Net Profit of Party A shall be calculated through the end of the immediately
preceding fiscal year of Party A, and paid by Party A to Party B within sixty
(60) days of demand therefor. Until and unless such demand is made, the
Management Services Fee is not due and payable to Party A and it is the intent
of the Parties that the income such Fee represents shall not be accrued by Party
A. Any dispute between the Parties concerning any calculation or payment under
this Section 2 will be resolved pursuant to the dispute resolution provisions of
Section 19.

3.     Ad Hoc Payment. The Parties acknowledge that in order to provide the
Management Services under this Agreement, Party B may incur expenses and costs
from time to time, and the Parties further agree that Party B may request an ad
hoc payment every calendar quarter and such payment may be credited against
Party A’s future payment obligations of the Management Services Fee.

4.     Obligation to Reimburse Net Losses. In consideration for its right to
receive the Net Profit of Party A as provided in Section 2, Party B will
reimburse to Party A the full amount of any Net Losses incurred by Party A
during the Term of this Agreement. Net Losses will be calculated annually and
paid by Party B to Party A no later than the last day of the first quarter
following the end of each calendar year, commencing on March 31, 2011 for
calendar year 2010. Any dispute between the Parties concerning any calculation
or payment under this Section 4 will be resolved pursuant to the dispute
resolution provisions of Section 19.

5.     Advances Against Net Losses . From time to time, in its sole discretion,
Party B may advance to Party A amounts to be credited against Party B’s future
obligations to reimburse Net Losses of Party A. Any such advances will be
treated as prepayments and not as loans. Party A will have no obligation to
repay any such advances except by crediting the amount thereof against Party B’s
obligation to reimburse Net Losses, or by adding the amount thereof to Net
Profit when and as requested by Party B.

6.     Credit for Amounts Paid Under Other Agreements. Party B and Party A are
or may be parties to certain other agreements (collectively, the “Business
Cooperation Agreements”), some or all of which may require certain payments to
be made by Party A to Party B in consideration for services, equipment or other
items of value provided by Party B to Party A. The Parties agree that any and
all such amounts may be (a) separately paid by Party A to Party B and
accordingly counted as expenses of Party A, reducing Party A’s Net Profit; or
(b) included in the aggregate Net Profit of Party A and not separately paid to
Party B.

7.     Interest Penalty. If any amounts due and payable under this Agreement are
not paid when due, interest will accumulate on such amounts at the rate of four
percent (4%) per annum until paid. This interest penalty may be reduced or
waived by the Party entitled to receive it in light of actual circumstances,
including the reason for any delay in payment.

8.     Guarantees. To the extent and only to the extent permitted by applicable
law, each Party agrees to act as a guarantor of the indebtedness of the other,
as and only as follows:

(a)     Party A will not incur any indebtedness to any Person not a party to
this Agreement without the advance written consent of Party B in the exercise of
its obligations to provide comprehensive Management Services under this
Agreement. If Party A incurs any indebtedness as contemplated by this Section
8(a), Party B will act as a guarantor of that indebtedness.

2

--------------------------------------------------------------------------------

Execution Copy

(b)     Party B may, in the exercise of its reasonable business judgment, incur
indebtedness to any Person not a party to this Agreement, provided that any such
indebtedness may only be in connection with the Business. If Party B incurs any
indebtedness as contemplated by this Section 8(b), Party A will act as a
guarantor of that indebtedness.

9.     Exclusivity. During the Term of this Agreement, (a) Party A will not
contract with any other Person to provide services which are the same or similar
to the Management Services, and (b) Party B will not provide services which are
the same or similar to the Management Services to any other Person. For purposes
of this Section 9 only, “Person” does not include any Affiliate of either Party,
including other entities that may become affiliated with either Party.

10.     Operation of Business. During the Term of this Agreement:

  (a) The Party A will ensure that:         (i) the business of Party A,
together with all business opportunities presented to or which become available
to Party A, will be treated as part of the Business cov- ered by the Management
Services and this Agreement;         (ii) all cash of Party A will be maintained
in Company Bank Accounts or disposed of in accordance with this Agreement;      
  (iii) all business income, working capital, recovered accounts receivable, and
any other funds which come into the possession of Party A or are derived from or
re- lated to the operation of the business of Party A, are deposited into a
Company Bank Account;         (iv) all accounts payable, employee compensation
and other employment-related ex- penses, and any payments in connection with the
acquisition of any assets for the benefit of Party A or the satisfaction of any
liabilities of Party A, are paid from amounts maintained in Company Bank
Accounts;         (v) Party B or any third party designated by Party B will have
full access to the fi- nancial records of Party A and from time to time, Party B
may request, at its sole option, to conduct an auditing with regard to the
financial status of Party A;         (vi) ensure that a majority of the members
of its board of directors are also members of the board of directors of Party B;
and         (vii) no action is taken without the prior written consent of Party
B that that would have the effect of entrusting all or any part of the business
of Party A to any other Person.         (b) Party B will ensure that:

3

--------------------------------------------------------------------------------

Execution Copy

  (i)

it exercises with respect to the conduct of the Business the same level of care
it exercises with respect to the operation of its own business and will at all
times act in accordance with its Reasonable Business Judgment, including taking
no ac- tion which it knows, or in the exercise of its Reasonable Business
Judgment should have known, would materially adversely affect the status of any
of per- mits, licenses and approvals necessary for the conduct of the Business
or consti- tute a violation of all Legal Requirements;

        (ii)

neither it, nor any of its agents or representatives, takes any action that
interferes with, or has the effect of interfering with, the operation of the
Business in accor- dance with this Agreement, or which materially adversely
affects its assets, op- erations, business or prospects;

        (iii)

use its Best Efforts to cooperate and assist Party B and Party A to maintain in
ef- fect all permits, licenses and other authorizations and approvals necessary
or ap- propriate to the conduct of the Business; and

        (iv)

use its Best Efforts to assist Party B and Party A to maintain positive and
produc- tive relations with relevant Governmental Authorities and their
representatives.

        (v)

a majority of the members of its board of directors are also members of the
board of directors of Party A; and

        (vi)

subject to the provisions of Section 13 relating to the Transition period, it
will preserve intact the business and operations of Party A and take no action
which it knows, or in the exercise of its Reasonable Business Judgment should
have known, would materially adversely affect the business, operations, or
prospects of Party A.

11.     Material Actions. The Parties acknowledge and agree that the economic
risk of the operation of the Business is being substantially assumed by Party B
and that the continued business success of Party A is necessary to permit the
Parties to realize the benefits of this Agreement and the other Business
Cooperation Agreements. During the Term of this Agreement, the Parties therefore
will ensure that Party A does not take any Material Action without the advance
written consent of Party B, which consent will not be unreasonably withheld or
delayed.

12.     Right of First Refusal. Party A will ensure as follows: if the
Shareholder proposes to Transfer to any other Person (the “Proposed Transferee”)
all or any portion of the equity of Party A held by the Shareholder (the
“Selling Shareholder”), Party A shall urge the Selling Shareholder to first
deliver to Party B a written notice (the “Notice”) offering to Party B or its
designee(s) all of the equity proposed to be Transferred by the Shareholder, on
terms and conditions no less favorable to Party B than those offered to the
Proposed Transferee. The Notice will include all relevant terms of the Proposed
Transfer, and will be irrevocable for a period of thirty (30) calendar days
after its receipt by Party B. Party B will have the right and option, by written
notice delivered within thirty (30) calendar days after receipt of the Notice,
to notify the Shareholder in writing of its acceptance of all or any part of the
equity so offered in the Notice, at the purchase price and on the terms stated
in the Notice. If Party B so accepts the offer contained in the Notice, then the
equity of Party A proposed to be Transferred will be Transferred to Party B at
the purchase price and on the terms stated in the Notice. If Party B is not able
to accept the transferred equity of Party A only due to the restrictions set
forth by the then effective PRC regulations, without prior written approval from
Party B, Party A shall not make the Proposed Transfer to any third party.
Whereas, the fulfillment of this Agreement shall not conflict with the right
granted to Party B under Option Agreement entered into between Shareholder and
Party B dated of even date herewith.

4

--------------------------------------------------------------------------------

Execution Copy

13.     Transition of Business to Party B; Future Expansion. At the sole
discretion of Party B, during the Term of this Agreement, Party B may transfer
or cause to be transferred from Party A to Party B or its designee (referred to
collectively for purposes of this Section 13 as “Party B”) any part or all of
the business, personnel, assets and operations of Party A which may be lawfully
conducted, employed, owned or operated by Party B (the “Transition”), including
any of the following:

(a)     business opportunities presented to, or available to Party A may be
pursued and contracted for in the name of Party B rather than Party A, and at
its discretion Party B may employ the resources of Party A to secure such
opportunities;

(b)     any tangible or intangible property of Party A, any contractual rights,
any personnel, and any other items or things of value held by Party A may be
transferred to Party B at book value;

(c)     real property, personal or intangible property, personnel, services,
equipment, supplies and any other items useful for the conduct of the Business
may be obtained by Party B by acquisition, lease, license or otherwise, and made
available to Party A on terms to be determined by agreement between Party B and
Party A;

(d)     contracts entered into in the name of Party A may be transferred to
Party B, or the work under such contracts may be subcontracted, in whole or in
part, to Party B, on terms to be determined by agreement between Party B and
Party A; and

(e)     any changes to, or any expansion or contraction of, the Business may be
carried out in the exercise of the sole discretion of Party B, and in the name
of and at the expense of, Party B;

provided, however, that none of the foregoing, and no other part of the
Transition may cause or have the effect of terminating (without being
substantially replaced under the name of Party B) or adversely affecting any
license, permit or regulatory status of Party A. Any of the activity
contemplated by this Section 13 will be deemed part of the “Business.”

14.     Ownership of Intellectual Property. All Intellectual Property created by
Party B in the course of providing the Management Services will be the sole
property of Party B and Party A will have no right to any ownership or use of
such Intellectual Property except under separate written agreement with Party B.

15.     Representations and Warranties of Party A. Party A hereby makes the
following representations and warranties for the benefit of Party B:

(a)     Corporate Existence and Power. Party A is a limited liability company
duly organized and validly existing under the laws of the PRC, and has all legal
or corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and as currently
contemplated to be conducted. Party A has never approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
Party A or the winding up or cessation of the business or affairs of Party A.

5

--------------------------------------------------------------------------------

Execution Copy

(b)     Authorization; No Consent. Party A (i) has taken all necessary corporate
and other actions to authorize its execution, delivery and performance of this
Agreement and all related documents and has the corporate and other power and
authorization to execute, deliver and perform this Agreement and the other
related documents; (ii) has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the other
related documents and to perform its obligations under this Agreement and the
other related documents; (iii) is not required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the transactions or
actions contemplated by any of the Business Cooperation Agreements, except for
any notices that have been duly given or Consents that have been duly obtained;
and (iv) holds all the governmental authorizations necessary to permit it to
lawfully conduct and operate its business in the manner it currently conducts
and operates such business and to permit Party A to own and use its assets in
the manner in which it currently owns and uses such assets. To the best
knowledge of Party A, there is no basis for any governmental authority to
withdraw, cancel or cease in any manner any of such governmental authorizations.

(c)     No Conflicts. The execution and perform of this Agreement by Party A
will not contravene, conflict with, or result in violation of (i) any provision
of the organizational documents of Party A; (ii) resolution adopted by the board
of directors or the equity holders of Party A; and (iii) any laws and
regulations to which Party A or the transactions and relationships contemplated
in this Agreement and the Business Cooperation Agreements are subject.

16.     Representations and Warranties of Party B. Party B hereby makes the
following representations and warranties for the benefit of Party A:

(a)     Corporate Existence and Power. Party B (i) is a limited liability
company duly organized and validly existing under the laws of Hong Kong, and has
all corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and as currently
contemplated to be conducted; and (ii) has not ever approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
Party B or the winding up or cessation of the business or affairs of Party B.

(b)     Authorization; No Consent. Party B (i) has taken all necessary corporate
actions to authorize its execution, delivery and performance of this Agreement
and all related documents and has the corporate power and authorization to
execute, deliver and perform this Agreement and the other related documents;
(ii) has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and the other related documents and to
perform its obligations under this Agreement and the other related documents;
(iii) is not required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Business Cooperation Agreements,
except for any notices that have been duly given or Consents that have been duly
obtained; and (iv) has all the governmental authorizations necessary to permit
Party B to lawfully conduct and operate its business in the manner it currently
conducts and operates such business and to permit Party B to own and use its
assets in the manner in which it currently owns and uses such assets. To the
best knowledge of Party B, there is no basis for any governmental authority to
withdraw, cancel or cease in any manner any of such governmental authorizations.

6

--------------------------------------------------------------------------------

Execution Copy

(c)     No Conflicts. The execution and perform of this Agreement by Party B
will not contravene, conflict with, or result in violation of (i) any provision
of the organizational documents of Party B; (ii) any resolution adopted by the
board of directors or the equity holders of Party B; and (iii) any laws and
regulations to which Party B or the transactions and relationships contemplated
in this Agreement and the Business Cooperation Agreements are subject.

17.     Liability for Breach; Indemnification and Hold Harmless. Each of the
Parties will be liable to the other Party for any damage or loss caused by such
Party’s breach of this Agreement. Party A will indemnify and hold harmless Party
B from and against any claims, losses or damages unless caused by a breach by
Party B of its obligations under this Agreement or by the willful, reckless or
illegal conduct of Party B. Party B will indemnify and hold harmless Party A
from and against any claims, losses or damages caused by any breach by Party A
of its obligations under this Agreement or by the willful, reckless or illegal
conduct of Party A.

18.     Liquidated Damages. Party A acknowledges and agrees that Party B will be
incurring significant expense in order to fulfill its obligations under this
Agreement. Party A further acknowledges that breach of this Agreement by it
would cause Party B and Party B’s stockholders significant damages and perhaps
the complete cessation of Party B’s business. Since the exact amount of such
damages would be extremely difficult, if not impossible to calculate, Party A
agrees that in the event of the material breach by it of this Agreement, which
breach has not been cured within sixty (60) days of receipt of notice from Party
B of such material breach and a description of such breach, Party A will be
obligated to pay to Party B liquidated damages in an amount equal to the greater
of (a) eight (8) times the annualized revenues of Party B for the last completed
fiscal quarter, or (b) US$50 million.

19.     Dispute Resolution.

(a)     Friendly Consultations. Any and all disputes, controversies or claims
arising out of or relating to the interpretation or implementation of this
Agreement, or the breach hereof or relationships created hereby, will be settled
through friendly consultations.

(b)     Arbitration. If any such dispute is not resolved through friendly
consultations within sixty (60) days from the date a Party gives the other
Parties written notice of a dispute, then it will be resolved exclusively by
arbitration under the auspices of and in accordance with the Arbitration Rules
of China International Economic and Trade Arbitration Commission (“CIETAC”) and
will be submitted to CIETAC Shanghai Branch. Any arbitration will be heard
before three (3) arbitrators, one (1) of whom will be appointed by Party B, one
(1) of whom will be appointed by Party A, and the remaining one (1) arbitrator
(chairman of the arbitration tribunal) will be appointed by the Director of
CIETAC. Any arbitration will be conducted in both the English and Chinese
languages. The arbitration award will be final and binding on both Parties and
will not be subject to any appeal, and the Parties agree to be bound thereby and
to act accordingly.

(c)     Continuation of Agreement. It is not necessary for any Party to declare
a breach of this Agreement in order to proceed with the dispute resolution
process set out in this Section 19. Unless and until this Agreement is
terminated pursuant to Section 20, this Agreement will continue in effect during
the pendency of any discussions or arbitration under this Section 19.

20.     Term. This Agreement is effective as of the date first set forth above,
and will continue in effect for a period of twenty (20) years (the “Initial
Term”), and for succeeding periods of the same duration (each, “Subsequent
Term”), until terminated by one of the following means either during the Initial
Term or thereafter. The period during which this Agreement is effective is
referred to as the “Term.”

7

--------------------------------------------------------------------------------

Execution Copy

(a)     Mutual Consent. This Agreement may be terminated at any time by the
mutual consent of the Parties, evidenced by an agreement in writing signed by
both Parties.

(b)     Termination by Party B. This Agreement may be terminated by Party B ((i)
upon written notice delivered to Party A no later than ten (10) calendar days
before the expiration of the Initial Term or any Subsequent Term; or (ii) at any
time by upon ninety (90) calendar days’ written notice delivered to Party A.

(c)     Breach or Insolvency. Either of Party A or Party B may terminate this
Agreement immediately (a) upon the material breach by the other of its
obligations hereunder and the failure of such Party to cure such breach within
thirty (30) working days after written notice from the non-breaching Party; or
(b) upon the filing of a voluntary or involuntary petition in bankruptcy by the
other or of which the other is the subject, or the insolvency of the other, or
the commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

(d)     Consequences of Termination. Upon any effective date of any termination
of this Agreement: (i) Party B will instruct all management personnel identified
or provided by it to Party A to cease working for Party A; (ii) Party B will
deliver to Party A all chops and seals of Party A; (iii) Party B will deliver to
Party A, or grant to Party A unrestricted access to and control of, all of the
financial and other books and records of Party A, including any and all permits,
licenses, certificates and other proprietary and operational documents and
instruments; (iv) Party B will cooperate fully in the replacement of any
signatories or persons authorized to act on behalf of Party A with persons
appointed by Party A; and (v) any licenses granted by Party B to Party A during
the Term will terminate unless otherwise agreed by the Parties.

(e)     Survival. The provisions of Section 17 (Indemnification; Hold Harmless);
Section 18 (Liquidated Damages), Section 19 (Dispute Resolution), Section 20(d)
(Consequences of Termination), and Section 21 (Miscellaneous) will survive any
termination of this Agreement. Any amounts owing from any Party to any other
Party on the effective date of any termination under the terms of this Agreement
will continue to be due and owing despite such termination.

21.     Miscellaneous.

(a)     Headings and Gender. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

(b)     Usage. The words “include” and “including” will be read to include
“without limitation.”

8

--------------------------------------------------------------------------------

Execution Copy

(c)     Severability. Whenever possible each provision and term of this
Agreement will be interpreted in a manner to be effective and valid but if any
provision or term of this Agreement is held to be prohibited by or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement. If any of the covenants set forth in this Agreement
are held to be unreasonable, arbitrary, or against public policy, such covenants
will be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, will be effective, binding
and enforceable against the Parties.

(d)     Waiver. No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

(e)     Integration. This Agreement and the other Business Cooperation
Agreements supersede any and all prior discussions and agreements (written or
oral) between the Parties with respect to the exclusive cooperation arrangement
and other matters contained herein.

(f)     Assignments, Successors, and No Third-Party Rights. No Party may assign
any of its rights under this Agreement without the prior consent of the other
Parties, which will not be unreasonably withheld. Notwithstanding the foregoing,
the Parties understand that Party B is intending to set up a wholly foreign
owned enterprise (the “WFOE”) in China and it is the agreement between the
Parties that all the rights and obligations of Party B under this Agreement and
the Business Cooperation Agreement will be assigned to the WFOE at Party B’s
discretion. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties to this Agreement and their successors and assigns.

(g)     Notices. All notices, requests, demands, claims, and other
communications under this Agreement will be in writing. Any Party may send any
notice, request, demand, claim, or other communication under this Agreement to
the intended recipient at the address set forth on the signature page of this
Agreement by any means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication will be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Refusal by a Party to accept notice that is validly given under this
Agreement will be deemed to have been received by such Party upon receipt. Any
Party may change the address to which notices, requests, demands, claims, and
other communications under this Agreement are to be delivered by giving the
other Parties notice in the manner herein set forth. Any notice, request,
demand, claim, or other communication under this Agreement will be addressed to
the intended recipient as set forth on the signature page hereto.

(h)     Further Assurances. Each of the Parties will use its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

(i)     Governing Law. This Agreement will be construed, and the rights and
obligations under this Agreement determined, in accordance with the laws of the
PRC, without regard to the principles of conflict of laws thereunder.

9

--------------------------------------------------------------------------------

Execution Copy

(j)     Amendment. This Agreement may not be amended, altered or modified except
by a subsequent written document signed by all Parties.

(k)     Language This Agreement is written in both Chinese and English, and both
versions are equally authentic.

(l)     Counterparts. This Agreement may be executed in any number of
counterparts. When each Party has signed and delivered to the other Party at
least one such counterpart, each of the counterparts will constitute one and the
same instrument.

[Signature Page Follows]

10

--------------------------------------------------------------------------------

Execution Copy

[exhibit101sigs.jpg]


--------------------------------------------------------------------------------

Execution Copy

APPENDIX A

Definitions

For purposes of that certain Management Services Agreement to which this is
Appendix A, the following terms have the meanings set forth below:

“Affiliate” means, with respect to any Person, any of (a) a director, officer or
stockholder holding 5% or more of the equity or capital stock (on a fully
diluted basis) of such Person, (b) a spouse, parent, sibling or descendant of
such Person (or a spouse, parent, sibling or descendant of any director or
officer of such Person) and (c) any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another such Person. The term “control” includes, without
limitation, the possession, directly or indirectly, of the power to direct the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Best Efforts” means the efforts that a prudent Person desiring to achieve a
particular result would use in order to ensure that such result is achieved as
expeditiously as possible.

“Business” is defined in the Recitals.

“Business Cooperation Agreements” means any other agreements entered into
between the Parties with respect to the operation of the Business or the
carrying out of the transactions contemplated by this Agreement.

“Company Bank Accounts” means all accounts maintained or held in the name of
Party A at or with any bank or other financial institution, whether existing on
the date of this Agreement or established in the future.

“Consent” means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.

“Governmental Authority” means any nation or government or any province or state
any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of the People’s
Republic of China or any political subdivision thereof; any court, tribunal or
arbitrator; and any self-regulatory organization.

“Intellectual Property” means any patent, patent application, trademark (whether
registered or unregistered and whether or not relating to a published work),
trademark application, trade name, fictitious business name, service mark
(whether registered or unregistered), service mark application, copyright
(whether registered or unregistered), copyright application, maskwork, maskwork
application, trade secret, know-how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary
right, and improvement on or to any of the foregoing, or any other other
intellectual property right or intangible asset.

“Law” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including the common law), codes, rules, regulations, ordinances
or orders of any Governmental Authority, (b) governmental approvals and (c)
orders, decisions, injunctions, judgments, awards and decrees of or agreements
with any Governmental Authority.

12

--------------------------------------------------------------------------------

Execution Copy

“Legal Requirement” “means any national (or federal), provincial, state, local,
municipal, foreign or other constitution, law, statute, legislation,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

“Lien” means any mortgage, pledge, deed of trust, hypothecation, right of
others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, license, occupancy agreement, easement,
covenant, condition, encroachment, voting trust agreement, interest, option,
right of first offer, negotiation or refusal, proxy, lien, charge or other
restrictions or limitations of any nature whatsoever, including but not limited
to such Liens as may arise under any contract.

“Management Services” is defined in Section 1.

“Management Services Fee” is defined in Section 2.

“Material Action” means any of the actions set forth in Appendix C.

“Net Losses” means the net losses of Party A, calculated as follows: if the
result of the calculation of Net Profit is a negative number, that number will
be the “Net Losses” of Party A.

“Net Profit” means the net profit of Party A for the period immediately
preceding the date for calculation of Net Profit set out in this Agreement,
calculated as follows: (a) Revenue, less (b) Costs, Accrued Expenses, Taxes
accrued or paid, and Fixed Revenue. In addition, the following terms have the
meanings set forth below, each with reference to the same period:

(a)     “Revenue” means all the revenue or income actually accrued by Party A
arising out of or connected to the conduct of the Business;

(b)     “Costs” means all costs required for the conduct of the Business
actually accrued by Party A;

(c)     “Accrued Expenses” means the amount which must be accrued by Party A
according to applicable Legal Requirements in connection with employee health
and welfare, mandatory development funds, and the like;

(d)     “Taxes” is defined in this Appendix A; and

(e)     “Fixed Revenue” means the amount which must be paid by Party A to
Sichuan International Studies University.

“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Reasonable Business Judgment” means a judgment reached in good faith and in the
exercise of reasonable care.

“Shareholder” is defined in the Recitals.

13

--------------------------------------------------------------------------------

Execution Copy

“Taxes” means with respect to any Person, (a) all income taxes (including any
tax on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property or windfall profits taxes, alternative or add-on minimum taxes, customs
duties and other taxes, fees, assessments or charges of any kind whatsoever,
together with all interest and penalties, additions to tax and other additional
amounts imposed by any taxing authority (domestic or foreign) on such Person (if
any) and (b) any liability for the payment of any amount of the type described
in the clause (a) above as a result of being a “transferee” of another entity or
a member of an affiliated or combined group, and “Tax” will have the correlative
meaning.

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

“Term” is defined in Section 20.

“Transfer” means directly or indirectly, to sell, assign, transfer, pledge,
bequeath, hypothecate, mortgage, grant any proxy with respect to, or in any
other way encumber or otherwise dispose of.

“Transition” is defined in Section 13.

14

--------------------------------------------------------------------------------

Execution Copy

APPENDIX B

Management Services

For purposes of that certain Management Services Agreement to which this is
Appendix B, “Management Services” means the following:

General Management Services

“Management Services” includes the following general management services
relating to the operation of the Business except for those compulsively limited
or prohibited by PRC laws and regulations otherwise:

(a)     All aspects of the day-to-day operations of Party A, including its
relationships with its customers, its performance under agreements or other
arrangements with any other parties, its compliance with applicable laws and
regulations;

(b)     The appointment, hiring, compensation (including any bonuses,
non-monetary compensation, fringe and other benefits, and equity-based
compensation), firing and discipline of all employees, consultants, agents and
other representatives of Party A, including the Executive Director or the Board
of Directors of Party A and all other executive officers or employees of Party
A;

(c)     Establishment, maintenance, termination or elimination of any plan or
other arrangement for the benefit of any employees, consultants, agents,
representatives or other personnel of Party A;

(d)     Management, control and authority over all accounts receivable, accounts
payable and all funds and investments of Party A;

(e)     Management, control and authority over Party A Bank Accounts, in
connection with which all seals and signatures will be those of personnel
appointed and confirmed by Party B;

(f)     Any expenditure, including any capital expenditure, of Party A;

(g)     The entry into, amendment or modification, or termination of any
contract, agreement and/or other arrangement to which Party A is, was, or would
become a party;

(h)     The acquisition, lease or license by Party A of any assets, supplies,
real or personal property, or intellectual or other intangible property;

(i)     The acquisition of or entry into any joint venture or other arrangement
by Party A with any other Person;

(j)     Any borrowing or assumption by Party A of any liability or obligation of
any nature, or the subjection of any asset of Party A to any Lien;

(k)     Any sale, lease, license or other disposition of any asset owned,
beneficially owned or controlled by Party A;

(l)     Applying for, renewing, and taking any action to maintain in effect, any
permits, licenses or other authorizations and approvals necessary for the
operation of Party A’s business;

15

--------------------------------------------------------------------------------

Execution Copy

(m)     The commencement, prosecution or settlement by Party A of any litigation
or other dispute with any other Person, through mediation, arbitration, lawsuit
or appeal;

(n)     The declaration or payment of any dividend or other distribution of
profits of Party A;

(o)     The preparation and filing of all Tax Returns, the payment or settlement
of any and all Taxes, and the conduct of any proceedings with any Governmental
Authority with respect to any Taxes; and

(p)     The carrying out of the Transition, as defined in Section 13.

Specific Services

“Management Services” also includes the following specific services relating to
the operation of the Business:

  (a)

Marketing and Public Relationship

       

Service Content: Party B will be in charge of, including but not limited to,
engag- ing in publicizing Party A’s brand so as to broaden Party A’s influence;
dealing the cooperation issues with the qualified third party for Party A’s
interests.

        (b)

Establishment, Maintenance and Property Management of Fixed Assets and
Equipments

       

Service Content: Party B provides the services of establishment, maintenance and
management for buildings owned and/or used by Party A; establishment, repair,
maintenance, operation and management for the public equipments, devices owned
and/or used by Party A; Party A’s public environment sanitation, includ- ing
buildings and public sites; management for traffic and order of vehicles stop;
maintenance for the public order, including security monitor, patrol, guard,
guard at gate; energy services (use of power, water and gas); maintenance for
telecom and grib; storage and maintenance machineries, vehicles, furniture and
other equipments; other property management services.

       

Special Agreement:


  (1)

Party B charges the customer directly for the services hereunder;

        (2)

The services management expenses will be charged to the customer solely and
timely according to the actual expenses;

        (3)

For the services hereunder, Party A covenants, unless otherwise con- sented by
Party B in writing, Party A will not cooperate or reach a coop- eration
agreement with any third party (whatever in writing or in oral).


  (c)

Future Investment and Expansion

16

--------------------------------------------------------------------------------

Execution Copy

 

Party A will consult Party B and seek its prior written permission concerning
any and all of its future investment or expansion plan. In the case that the
then effec- tive PRC laws and regulations permit, any and all of such investment
and expan- sion will be made directly through Party B.

        (d)

Others

17

--------------------------------------------------------------------------------

Execution Copy

APPENDIX C

Material Actions

For purposes of that certain Management Services Agreement to which this is
Appendix C, “Material Actions” means any of the following:

(a)     Any change to the organic or charter documents of Party A;

(b)     Any issuance of new equity in Party A, including any securities
convertible into equity of Party A, or the acceptance by Party A of any equity
investment, or the repurchase or redemption of any equity of Party A;

(c)     Any hiring, firing, or discipline of any person who is an executive
employee or director of Party A;

(d)     The purchase of any material asset by Party A;

(e)     The sale, conveyance, licensing or pledge of a material asset of Party
A, including, without limitation, any material intellectual property of Party A;

(f)     Entering into, amending, supplementing, terminating or otherwise
modifying any agreement, contract or other arrangement to which Party A is or
could become a party, having a value or impact on Party A, individually or in
the aggregate, in excess of RMB 100,000;

(g)     Incurring any indebtedness or similar obligation to third parties or
subjecting of any of the equity or assets of Party A to any Lien;

(h)     Investing in, incorporating or otherwise creating any affiliate or joint
venture or purchasing or otherwise acquiring any stock or any equity interest in
any entity or business, in one or a series of related transactions, or disposing
of any of the foregoing;

(i)     Any change to the compensation of any executive employee, consultant or
other representative of Party A;

(j)     Any transaction, action or agreement by any of Party A other than in the
ordinary course of business;

(k)     Any transaction, contract or agreement between Party A and the
Shareholder;

(l)     Declaring or paying dividends on, or making any distributions to any
capital stock, except in accordance with the instruments defining the rights of
any such capital stock or securities;

(m)   The initiation or settlement of any litigation or arbitration involving
Party A;

(n)    Approving the annual budget and multi-year business plan for Party A;

(o)    Approving Party A’s final audits of Party A’s annual consolidated
financial statements and tax returns to be filed by Party A with any taxing
authority;

18

--------------------------------------------------------------------------------

Execution Copy

(p)    Any material change in Party A’s accounting or tax policies or a change
of Party A’s independent auditor; and

(q)    Any change in the number of directors of Party A, except as a result of
the operation of any other provisions of this Agreement.

19

--------------------------------------------------------------------------------